UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     MATT CAHILL,                                    DOCKET NUMBER
                         Appellant,                  AT-1221-14-0906-W-1

                  v.

     DEPARTMENT OF HEALTH AND                        DATE: April 1, 2015
       HUMAN SERVICES,
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Shaun Yancey, Esquire, Atlanta, Georgia, for the appellant.

           Julie A. Sammons, Esquire, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action (IRA) appeal for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. However, we MODIFY the initial
     decision to find that the appellant made a nonfrivolous allegation that his 2012
     disclosure was protected, but that he failed to make a nonfrivolous allegation that
     his 2012 disclosure was a contributing factor in a personnel action. Except as
     expressly modified by this Final Order, we AFFIRM the initial decision.
¶2        After exhausting his administrative remedies with the Office of Special
     Counsel (OSC), the appellant filed the instant IRA appeal with the Board,
     claiming that the agency took various personnel actions against him in 2008,
     2012, and 2013 in retaliation for disclosures that he made in 2004 and 2012.
     Initial Appeal File (IAF), Tab 1, Tab 5 at 44-75. He requested a hearing. IAF,
     Tab 1 at 3. After notifying the appellant of his jurisdictional burden in an IRA
     appeal and giving him an opportunity to respond, the administrative judge issued
     an initial decision dismissing the appeal for lack of jurisdiction. IAF, Tab 10,
     Initial Decision (ID) at 1, 9-10. He found that the appellant failed to make a
     nonfrivolous allegation that his 2004 disclosures were a contributing factor in a
     personnel action, ID at 5-6, and that the appellant failed to make a nonfrivolous
     allegation that his 2012 disclosure was protected, ID at 6-9.
¶3        The appellant has filed a petition for review, arguing that his 2004
     disclosures were a contributing factor in a 2008 reduction in pay, which was a
                                                                                     3

     personnel action within the meaning of the Whistleblower Protection Act (WPA). 2
     Petition for Review (PFR) File, Tab 1 at 14-18.       He further argues that the
     administrative judge failed to consider whether his 2004 disclosure was a
     contributing factor in the personnel actions that the agency took against him in
     2012 and 2013.       Id. at 15-16, 18.     The appellant also argues that the
     administrative judge erred in finding that his 2012 disclosure was not protected.
     Id. at 20-23. The agency has filed a response. PFR File, Tab 4.
¶4        The Board has jurisdiction over an IRA appeal if the appellant has
     exhausted his administrative remedies before OSC and makes nonfrivolous
     allegations that: (1) he engaged in whistleblowing activity by making a protected
     disclosure, and (2) the disclosure was a contributing factor in the agency’s
     decision to take or fail to take a personnel action.     Yunus v. Department of
     Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001); Rusin v. Department of
     the Treasury, 92 M.S.P.R. 298, ¶ 12 (2002).

     The appellant has not made a nonfrivolous allegation that his 2004 disclosures
     were a contributing factor in a personnel action.
¶5        The appellant alleged that, in the spring of 2004, he informed several
     agency officials that Michigan State University was unsuitable to serve as a Data
     Coordination Center for a certain agency project and was engaging in
     malfeasance in connection with the project. IAF, Tab 1, Support Brief at 2-4,
     12-13, Tab 5 at 5, 11, 19-20. He further alleged that, in 2007 or 2008, his pay
     was reduced in retaliation for these disclosures. IAF, Tab 1, Support Brief at 4,
     18, Tab 5 at 6, 12, 20.
¶6        It is undisputed, however, that the appellant was working as a contractor
     during this time period—not under appointment as a federal employee. IAF, Tab

     2
       Some of the events alleged in this appeal occurred after the December 27, 2012
     effective date of the Whistleblower Protection Enhancement Act of 2012 (WPEA). See
     Miller v. Federal Deposit Insurance Corporation, 122 M.S.P.R. 3, ¶ 14 (2014).
     However, we find that the provisions of the WPEA do not impact our analysis of the
     appellant’s claims.
                                                                                       4

     1, Support Brief at 1, 4, Tab 5 at 4, 6, 12, 20. As relevant here, a “personnel
     action” under 5 U.S.C. § 2302(a)(2)(A), is an action with respect to an employee
     in, or applicant for, a covered position in an agency or a position in one of the
     government corporations listed in 31 U.S.C. § 9101. Because the appellant did
     not allege that he was an employee or applicant for employment in any such
     position during the relevant time period, we agree with the administrative judge
     that he failed to make a nonfrivolous allegation that he was subjected to a
     “personnel action” within the meaning of the WPA.         ID at 6; see Greenup v.
     Department of Agriculture, 106 M.S.P.R. 202, ¶ 6 (2007). Therefore, the Board
     lacks jurisdiction over the alleged reduction of his pay.            See Greenup,
     106 M.S.P.R. 202, ¶ 6.
¶7        On review, the appellant argues that, although he was technically a
     contractor during the reduction in pay action, he was effectively an agency
     employee because he worked closely with other agency employees and the agency
     exerted tight control over his work. PFR File, Tab 1 at 14-18. He argues that
     “[t]o not apply an exception in these cases would result in a lack of protection for
     employees like the Appellant that engage in protected disclosures.” Id. at 16.
     The appellant further argues that 41 U.S.C. § 4712 indicates Congress’s intent to
     extend whistleblower protections to contract employees, and that the Board
     should therefore assert jurisdiction over his claim. PFR File, Tab 1 at 17-18.
¶8        We have considered the appellant’s arguments, but we find that his close
     working relationship with agency employees is irrelevant because the law
     requires that the appellant himself be an employee or applicant for employment
     with an agency. Hartman v. Merit Systems Protecti on Board, 77 F.3d 1378, 1381
     (1996). Neither the equities of this situation nor broad whistleblower protection
     policies empower the Board to expand its jurisdiction beyond that which is given
     by statute. See Lethridge v. U.S. Postal Service, 99 M.S.P.R. 675, ¶ 10 (2005)
     (the Board cannot expand its own jurisdiction to address policy concerns); Drake
     v. Department of Transportation, 37 M.S.P.R. 676, 678 (1988) (the Board’s
                                                                                      5

     jurisdiction is conferred by statute or regulation, and the Board has no power to
     expand or diminish that jurisdiction). Furthermore, while it is true that the law
     protects contract employees who have blown the whistle, it provides a different
     avenue of redress for such individuals than for individuals covered under the
     WPA. See 41 U.S.C. § 4712.
¶9        The appellant also argues that the administrative judge failed to consider
     whether his 2004 disclosures were a contributing factor in the personnel actions
     to which he was subjected in 2012 and 2013, after he was appointed as a federal
     employee.    PFR File, Tab 1 at 15-16, 18.     We have reviewed the appellant’s
     submissions below, and we find that he did not allege that his 2004 disclosures
     were a contributing factor in the alleged 2012 and 2013 personnel actions. IAF,
     Tabs 1, 5.   The only personnel action to which the appellant linked his 2004
     disclosures was his 2008 reduction in pay as a contract employee. IAF, Tab 1,
     Support Brief at 18, Tab 5 at 12. We therefore find that this argument was raised
     for the first time on review without a showing that it is based on new and material
     evidence, and that it provides no basis to grant the petition for review. See Banks
     v. Department of the Air Force, 4 M.S.P.R. 268, 271 (1980).          Although the
     appellant now attempts to impute knowledge of his 2004 disclosures to the
     officials who allegedly retaliated against him in 2012 and 2013, PFR File, Tab 1
     at 15-16, he made no attempt to do so below. Furthermore, neither the timing of
     these events nor any other circumstances suggest that the 2004 disclosures were a
     contributing factor in personnel actions that occurred 7 or more years later. See
     Salinas v. Department of the Army, 94 M.S.P.R. 54, ¶ 10 (2003) (personnel
     actions that occurred more than 2 years after the disclosures were too remote to
     establish a contributing factor through the knowledge/timing test of 5 U.S.C.
     § 1221(e)(1)); cf. Agoranos v. Department of Justice, 119 M.S.P.R. 498, ¶¶ 22-23
     (2013) (the appellant was subjected to a continuum of related personnel actions
     beginning shortly after his disclosure); MaGowan v. Environmental Protection
     Agency, 119 M.S.P.R. 9, ¶ 10 (2012) (the appellant alleged that an agency official
                                                                                            6

      asked about her 2003 disclosures shortly before taking a personnel action against
      her in 2010).
¶10         The appellant further argues that his 2004 disclosures were protected. PFR
      File, Tab 1 at 18-20. Even so, this fact is immaterial because the appellant failed
      to make a nonfrivolous allegation that he was subjected to a personnel action
      because of these disclosures.

      The appellant failed to make a nonfrivolous allegation that his 2012 disclosure
      was a contributing factor in a personnel action.
¶11         The appellant alleged that, on March 22, 2012, he attended a meeting with
      numerous agency officials, during which he disclosed problems with some
      computers that the agency was using to collect data on the prevention and
      treatment of HIV and AIDS. IAF, Tab 1, Support Brief at 6-7, 14, Tab 5 at 7, 13.
      Specifically, he alleged that the agency was using “Pocket PCs” to gather data for
      studies designed to inform the public about prevention and treatment of HIV and
      AIDS. IAF, Tab 1, Support Brief at 6-7, 14, Tab 5 at 7, 13. He alleged that these
      Pocket PCs were out of date, unsupported, unstandardized, and beset by numerous
      technological problems that resulted in inaccurate data collection, data loss, and
      data distortion. IAF, Tab 1, Support Brief at 6-7, 14, Tab 5 at 7, 13. Thus, the
      appellant alleged that the agency was hampered in collecting and compiling
      correct data with which to inform the public accurately about the prevention and
      treatment of HIV and AIDS. IAF, Tab 1, Support Brief at 14-15, Tab 5 at 13-14.
      He argued that the agency’s actions constituted gross mismanagement and a gross
      waste of funds. IAF, Tab 1, Support Brief at 14-15, Tab 5 at 13-14. He further
      alleged that, after his disclosure at the meeting, the agency gave him a poor
      performance review, placed him on a performance action plan, 3 took away his
      teleworking privileges, excluded him from meetings, and subjected him to a

      3
       It would appear that this performance action plan is functionally equivalent to what is
      commonly known as a “performance improvement plan” for underperforming
      employees.
                                                                                       7

      hostile work environment. IAF, Tab 1, Support Brief at 7-9, 18-20, Tab 5 at 8-9,
      14-16.
¶12        In determining that the Board lacks jurisdiction over this aspect of the
      appellant’s claim, the administrative judge found that the appellant failed to make
      a nonfrivolous allegation that he reasonably believed that the money that the
      agency spent on the Pocket PCs (between $60,000 and $150,000 by the
      appellant’s account) evidenced a gross waste of funds. ID at 8-9. We agree. ID
      at 8-9; IAF, Tab 1, Support Brief at 14, Tab 5 at 7; see Downing v. Department of
      Labor, 98 M.S.P.R. 64, ¶ 11 (2004) (a gross waste of funds is more than a
      debatable expenditure that is significantly out of proportion with the benefit
      reasonably expected to accrue to the government), aff’d, 162 F. App’x. 993 (Fed.
      Cir. 2006). In fact, the appellant’s disclosure does not seem to concern a waste of
      funds so much as the agency’s failure to spend additional funds on updated data
      collection devices. The appellant has not stated when the agency bought these
      Pocket PCs or what their original purpose was, but his allegation that they were
      “outdated” and warehoused in an unorganized fashion leaves us with the
      impression that the agency originally purchased them some time prior to 2012,
      and was attempting to repurpose them for a new project for which he alleges they
      were unsuitable. IAF, Tab 1, Support Brief at 6, 14, Tab 5 at 7, 13. Likewise,
      the fact that these problematic Pocket PCs were perhaps interfering with an
      expensive agency program does not lend itself to a finding that the appellant
      reasonably believed that the agency engaged in a gross waste of funds. IAF, Tab
      1, Support Brief at 15, Tab 5 at 14. The Board’s gross waste of funds analysis
      focuses on improper expenditures, Embree v. Department of the Treasury,
      70 M.S.P.R. 79, 85 (1996), and we find that the appellant’s allegations about the
      overall costs of the agency programs involving the Pocket PCs do not concern an
      expenditure of funds per se. Rather, they concern an allegation that the agency
      was mismanaging these programs.
                                                                                         8

¶13        The   administrative   judge   also   found   that   the   appellant   did   not
      nonfrivolously allege that he reasonably believed that his disclosure concerned
      gross mismanagement.     ID at 7-8. We disagree.     Gross mismanagement is an
      action or inaction which creates a substantial risk of significant adverse impact
      upon the agency’s ability to accomplish its mission. Johnson v. Department of
      Justice, 104 M.S.P.R. 624, ¶ 16 (2007). In this case, we find that the appellant
      made a nonfrivolous allegation that he reasonably believed that the agency’s use
      of faulty Pocket PCs was having a significant adverse impact upon its mission to
      protect the public from health threats—in particular, the threats from HIV and
      AIDS. According to the appellant, the use of these devices significantly impeded
      the collection of complete and accurate data for major agency projects in this
      area. IAF, Tab 1, Support Brief at 14-15, Tab 5 at 13-14. These allegations, if
      true, could establish that the appellant reasonably believed that the agency was
      grossly mismanaging its data collection efforts.     Furthermore, the appellant’s
      allegations appear to be corroborated by an email exchange documenting the loss
      of survey data for 334 individuals during electronic upload. IAF, Tab 5 at 24.
      We disagree with the administrative judge that the appellant’s allegations fell
      short of describing a significant risk of substantial impact, and that they were
      vague and conclusory. ID at 7-8.
¶14        We also disagree with the administrative judge that the appellant’s
      disclosure was not protected because he failed to allege that the agency attempted
      no resolution to the problems that he raised, and that there was no element of
      blatant negligence.   ID at 8.   The tenor of the appellant’s allegation that the
      agency ignored the problem and continued to use the faulty Pocket PCs is that the
      agency failed to correct the problem.      IAF, Tab 1, Support Brief at 14-15.
      Moreover, the Board no longer requires an “element of blatancy” to show a
      reasonable belief of gross mismanagement, White v. Department of the Air Force,
      391 F.3d 1377, 1383 (Fed. Cir. 2004); Tatsch v. Department of the Army,
      100 M.S.P.R. 460, ¶ 12 (2005), and we find that even if the agency eventually
                                                                                         9

      took steps to correct the problem, this does not mean that the appellant could not
      have reasonably believed that gross mismanagement existed at the time of his
      disclosure.
¶15        Furthermore, although he did not raise the issue, we also find that the
      appellant made a nonfrivolous allegation that he reasonably believed that his
      disclosure concerned a substantial and specific danger to public health and safety.
      See Linder v. Department of Justice, 122 M.S.P.R. 14, ¶ 14 (2014) (there is no
      requirement that an appellant correctly label the category of wrongdoing under
      section 2302(b)(8) in order to establish Board jurisdiction).      The inquiry into
      whether a disclosed danger is sufficiently substantial and specific to warrant
      protection under the WPA is guided by several factors, among these: (1) the
      likelihood of harm resulting from the danger; (2) when the alleged harm may
      occur; and (3) the nature of the harm, i.e., the potential consequences. Chambers
      v. Department of the Interior, 602 F.3d 1370, 1376 (Fed. Cir. 2010). In this case,
      we perceive a substantial likelihood of harm from inaccurate recommendations to
      the public on the prevention and treatment of HIV and AIDS from a federal
      agency charged with informing the public on these matters.             Furthermore,
      although the imminence of the harm is questionable, we find that its occurrence is
      not merely speculative, and it goes without saying that the nature of the potential
      harm is serious. The Board and the U.S. Court of Appeals for the Federal Circuit
      have found that the mismanagement of agency initiatives designed to protect
      public health and safety constitutes a substantial and specific danger to the same.
      Chambers, 602 F.3d at 1379 (a disclosure about reduced staffing levels leading to
      additional traffic accidents qualified as a disclosure of a danger to public safety);
      Aquino v. Department of Homeland Security, 121 M.S.P.R. 35, ¶ 14 (2014)
      (disclosures about changes to an airport screening area concerned public safety);
      Miller v. Department of Homeland Security, 111 M.S.P.R. 312, ¶¶ 15-19 (2009)
      (disclosures about changes to standard operating procedures for baggage
      screening constituted disclosures of danger to the public).
                                                                                            10

¶16         Although we find that the appellant made a nonfrivolous allegation that his
      March 22, 2012 disclosure was protected, we find that he failed to make a
      nonfrivolous allegation that it was a contributing factor in a personnel action.
      The appellant alleged that the following agency officials took personnel actions
      against him in reprisal for his disclosure:         (1) the Assistant Branch Chief
      (revoking teleworking privileges and providing “negative feedback”), IAF, Tab 1,
      Support Brief at 7, 18, Tab 5 at 8, 15, 34; (2) the Deputy Branch Chief (negative
      interim performance rating for plan year 2012), IAF, Tab 1, Support Brief at 7,
      18-19, Tab 5 at 8, 14-15, 36-38; (3) the Branch Chief (placement on a
      performance action plan), IAF, Tab 1, Support Brief at 7-8, 18, Tab 5 at 8, 14,
      41-43; (4) the Clinical Outcomes Team Lead (exclusion from work on a particular
      project), IAF, Tab 1, Support Brief at 7, 18-19, Tab 5 at 15, 34-35; and (5) his
      new supervisor (cancelling meetings with the appellant, directing rude and
      insulting comments and behavior toward the appellant, taking work away from
      the appellant, and subjecting the appellant to unfair criticism), IAF, Tab 1,
      Support Brief at 8-9, 19-20, Tab 5 at 8-9, 16.         The appellant also appears to
      attribute retaliatory actions to some unnamed agency officials (refusal to discuss
      performance review, making use of annual leave difficult, exclusion from work
      meetings, discouragement from providing input on projects, and discouragement
      from challenging personnel actions). IAF, Tab 1, Support Brief at 7-8, 18, Tab 5
      at 15. It appears that there is at least one personnel action present here-placement
      on a performance action plan. See Hudson v. Department of Veterans Affairs,
      104 M.S.P.R. 283, ¶ 15 (2006) (placement on a performance improvement plan is
      a personnel action for purposes of an IRA appeal). There may be other personnel
      actions as well, including a performance evaluation and a significant change in
      duties,    responsibilities,    or    working      conditions. 4        See    5 U.S.C.



      4
       It is not clear whether the appellant is challenging his final 2012 performance rating
      or just the interim rating that led to the performance action plan. We are not aware that
                                                                                  11

§ 2302(a)(2)(A)(viii), (xii).     However, the appellant has failed to make a
nonfrivolous allegation that any of the officials involved in these actions knew
about his disclosure at the March 22, 2012 meeting. He has not identified any of
the individuals who were present at that meeting, and our careful review of all of
the appellant’s submissions below, including his original complaint to OSC,
yields no information from which we can impute knowledge of his disclosure to
any particular individual.      IAF, Tabs 1, 5.     For this reason, we find that the
appellant failed to make a nonfrivolous allegation that his March 22, 2012
disclosure was a contributing factor in any personnel action, and we dismiss the
appeal for lack of jurisdiction on that basis. See Reed v. Department of Veterans
Affairs, 122 M.S.P.R. 165, ¶ 17 (2015); Johnson v. Department of Defense,
95 M.S.P.R. 192, ¶¶ 8-9 (2003), aff’d, 97 F. App’x 325 (Fed. Cir. 2004).

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
     The initial decision, as supplemented by this Final Order, constitutes the
Board's final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request the United States Court of Appeals for the Federal Circuit to review this
final decision.
     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you want to request review of the Board’s decision concerning your
claims   of   prohibited   personnel    practices    under 5   U.S.C.   § 2302(b)(8),


the Board has ever recognized an interim rating as a personnel action under 5 U.S.C.
§ 2302(a)(2)(A).
                                                                                   12

(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,     which       can       be      accessed       through
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at http://www.mspb.gov/probono for a list of attorneys who have expressed
interest in providing pro bono representation for Merit Systems Protection Board
appellants before the Federal Circuit.       The Merit Systems Protection Board
                                                                           13

neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.